The Honorable Jack Critcher State Senator P.O. Box 79 Grubbs, AR 72341-0079
Dear Senator Critcher:
This is in response to your request for an opinion on the following question:
  Is the policy of requiring a probationary time period before awarding vacation time for municipal police officers in compliance with the language of Arkansas Code § 14-52-106?
The answer to this question was given in Op. Att'y Gen. 99-172, recently issued to you. I have enclosed a copy of that opinion for your review and for the benefit of your constituent.
Senior Assistant Attorney General Elana C. Wills prepared the foregoing opinion, which I hereby approve.
Sincerely,
MARK PRYOR Attorney General
MP:ECW/cyh
Enclosure